DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 16.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation “the housing receives a first type of stiffening element and a second type of stiffening element” in lines 3 – 6 respectively.  The limitation is vague in that it is unclear as to what exactly is being claimed.  It appears as if the housing is receiving the two stiffening elements at the same time, however, the drawing show the housing receiving one or the other. Clarification of the claim language is required.
Claims 2 – 15 are further rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8, 10 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bousset (U. S. Paten Publication No. 2014/0317876 A1).
Regarding independent claim 1, Bousset teaches an end tip (end fitting, 26) for a wiper blade of a screen of a vehicle (Fig. 1), comprising; a housing (longitudinal housing, 32) extending in a first direction (Fig. 4), wherein the housing (32) receives a first type of stiffening element having a first width 

    PNG
    media_image1.png
    521
    1168
    media_image1.png
    Greyscale

Regarding claim 2, Bousset teaches the end tip (26) in which the device for maintaining in position (54) in the rest position is so arranged as to serve as a means of guiding for the first type of stiffening element (Fig. 2).  
Regarding claim 3, Bousset teaches the end tip (26) in which the device for maintaining in position (54) is so arranged as to undergo deformation in contact with a terminal portion (16a) of a stiffening element (Paragraph [0059]), the deformation of the device for maintaining in position (54) taking place in a displacement plane (Fig. 2), the displacement plane being parallel to the plane defined by the stiffening element (16; Fig. 2).  
Regarding claim 4, Bousset teaches the end tip (26) in which the devi9ce for maintaining in position (54) adopts the form of at least two ribs disposed parallel to one another (Fig. 2), of which at least one portion is elastically deformable for the passage of the stiffening element of a first or of a second type (Paragraph [0059]).  
Regarding claim 5, Bousset teaches the end tip (26) in which the at least one rib (Fig. 2) is made from a material or an alloy of materials having elastic properties (Paragraph [0059} teaches the tongue, 54 deforming elastically and then returning, thus it is made from materials having elastic properties).  
Regarding claim 6, Bousset teaches the end tip (26) in which the end tip (26) is delimited by an outer envelope (Fig. 3), the at least one rib extending from an internal face of the outer envelope (Fig. 3).  

    PNG
    media_image2.png
    778
    1025
    media_image2.png
    Greyscale

Regarding claim 7, Bousset teaches the end tip (26) in which the one or more ribs (Fig. 3) extend in the bottom of the housing (32) in relation to a direction of insertion of the stiffening element (16) into the end tip (26; Fig. 3).  
Regarding claim 8, Bousset teaches the end tip (26) in which the outer envelope (Fig.. 3) comprises a covering wall and a bottom wall (Fig. 3), the bottom wall being open (opening, 60) in order to allow the wiper blade to pass through (Fig. 3), and the covering wall being disposed on the opposite side from the bottom wall (Annotated Fig. 3), the at least one rib extending from the covering wall of the outer envelope (Fig. 3).  
Regarding claim 10, Bousset teaches the end tip (26) in which the at least one rib (Fig. 3) has a bottom portion protruding from the outer envelope of the end tip (Fig. 3) and a deformable blade (rubber, 18) extending the bottom portion on the opposite side from said outer envelope (Fig. 3).     
Regarding claim 13, Bousset teaches the end tip (26) in which the locking means (38) and the device for maintaining in position (54) are arranged in such a way as to deform elastically for the passage of the stiffening element (16) in different directions, more particularly perpendicular directions (Fig. 3). 
Regarding claim 14, Bousset teaches a wiper blade (10) comprising at least one stiffening element (16); a blade configured to be applied against the screen (18); and at least one end tip (26) 
Regarding claim 15, Bousset teaches a system for wiping a screen of a vehicle comprising an arm (22; Fig. 1) and the wiper blade (10) according to Claim 14.
Regarding independent claim 16, Bousset teaches an end tip (26) for a wiper blade of a screen of a vehicle (Fig. 3 and 4), comprising: a housing (32) extending in a first direction, wherein the housing (32) receives a first type of stiffening element having a first width when the first type of stiffening element is considered to distribute pressure forces along the wiper blade (10; With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Bousset which is capable of being used as claimed and as is evident in the fact that the housing can hold a slightly smaller in width vertebra and maintain it locked in position via cutout, 50; further the vertebra is not being claimed) and wherein the housing (32) is receives a second type of stiffening element having a second width greater than the first width (stiffening vertebra, 16) when the second type of stiffening element is considered to distribute pressure forces along the wiper blade (10); Reply to Office Action of September 3, 2020at least one locking means (38) configured to ensure the retention of the end tip on the wiper blade (10); and at least one device for maintaining in position (54) having elastic deformation (Paragraph [0054]), wherein the at least one device for maintaining in position (54) is arranged to cooperate with the first type of stiffening element (With regards the statement of functional language or intended use, they do not impose any structural limitations on the claims distinguishable over Bousset which is capable of being used as claimed and as is evident in the fact that the housing can hold a slightly smaller in width vertebra and maintain it locked in position via cutout, 50; further the vertebra is not being claimed), and wherein the at least one device for maintaining in position (54)  is arranged to cooperate with the second type of stiffening element (16), wherein the device for maintaining in position (54) is arranged to adopt at least a non-deformed rest position (Fig. 2), wherein the device for maintaining in position (54) adopts at least an elastically deformed position in which the device for maintaining in position (54) abuts against the second type of the stiffening element (16) in order to secure the second type of stiffening element in a final installed position (Paragraph [0054]), and wherein the at least one locking means (38) ensure the .

Claims 9 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bousset (U. S. Paten Publication No. 2014/0317876 A1) in view of Depondt (U.S. Patent No. 2016/0016550 A1).
Regarding claim 9, Bousset teaches all of the elements of claim 4 as discussed above.
Bousset does not teach the end tip in which the at least one rib is in the form of an L, when considered in a cross section perpendicular to the plane defined by the stiffening element, and is parallel to the direction of insertion of the stiffening element into the end tip.  
Depondt, however, teaches the end tip (end cap, 12c) in which the at least one rib (14c) is in the form of an L (Fig. 10), when considered in a cross section perpendicular to the plane defined by the stiffening element (24c), and is parallel to the direction of insertion of the stiffening element (24c) into the end tip (12c; Fig. 10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bousset to further include at least one rib is in the form of an L, when considered in a cross section perpendicular to the plane defined by the stiffening element, and is parallel to the direction of insertion of the stiffening element into the end tip, as taught by Depondt, to prevent the stiffening element from being slipped out of place thus causing damage to the wiper blade.
Regarding claim 11, Bousset teaches all of the elements of claim 4 as discussed above.
Bousset does not teach the end tip in which the locking means includes a tooth accommodated in a notch formed on or in the stiffening element.  
Depondt, however, teaches the end tip (12c) in which the locking means (28c) includes a tooth (Fig. 10) accommodated in a notch formed (40c) on or in the stiffening element (24c; Fig. 12).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bousset to further include the locking means includes a tooth accommodated in a notch formed on or in the stiffening element, as taught by Depondt, to prevent the stiffening element from being slipped out of place thus causing damage to the wiper blade.
Regarding claim 12, Bousset teaches all of the elements of claim 4 as discussed above.

Depondt, however, teaches the end tip (12c) in which the locking means (28c) and the device for maintaining in position (14c) are arranged so that said device for maintaining in position (14c) forms an abutment for the elastic displacement of the locking means (Fig. 11).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bousset to further include the locking means and the device for maintaining in position are arranged so that said device for maintaining in position forms an abutment for the elastic displacement of the locking means, as taught by Depondt, to prevent the stiffening element from being slipped out of place thus causing damage to the wiper blade.
Response to Arguments
Applicant’s arguments, filed October 30, 2020 with respect to rejected claims 1 – 16 under 35 U.S.C 103 have been fully considered and are not persuasive.
Applicant argues that  “Bousset fails to disclose that an end tip receives two different types of stiffening members with different widths and the device for maintaining in position is able to cooperate with both types of stiffening widths, as required by amended independent claims 1 and 16”.
Examiner respectfully disagrees. Bousset specifically teaches a housing receiving a stiffening element having a second width. One of ordinary skill in the art would recognize that said housing could also receive a second stiffening member having a slightly smaller width than the first stiffening element since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, by routine experimentation one of ordinary skill in the art would select a width of a stiffening element to optimize the pressure forces applied to the wiper blade.
Applicant’s arguments, filed October 30, 2020 with respect to amended claims 1 – 16 have been fully considered, however, after further consideration and in light of the amendments presented, a new 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723